                 Case 1:14-cv-07694-LJL-JLC Document 142 Filed 01/04/19 Page 1 of 2

                              KASOWITZ BENSON TORRES                              LLP
                                                 1633 BROADWAY                                   ASPEN
                                                                                                ATLANTA
                                            NEW YORK, NEW YORK 10019                           HOUSTON
        THOMAS KELLY                                                                         LOS ANGELES
                                                  (212) 506-1700
DIRECT DIAL: (212) 506-1872                                                                      MIAMI
DIRECT FAX: (212) 835-5292                      FAX: (212) 506-1800                             NEWARK
    TKELLY@KASOWITZ.COM                                                                     SAN FRANCISCO
                                                                                            SILICON VALLEY
                                                                                            WASHINGTON DC




                                                                      January 4, 2019



         BY ECF

         Honorable James L. Cott
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 21-D
         New York, NY 10007

                  Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC;
                          Wang, et. al. v. King, et. al., Case No. 1:18-cv-08948 –JFK-JLC

         Dear Magistrate Judge Cott:

                 We write on behalf of Defendants in response to the Court’s directive to the parties at the
         December 19, 2018 discovery conference to submit an agreed upon proposed protective order by
         January 4, 2019, or to inform the Court of any disagreements between the parties concerning the
         terms of the order. Although the parties were able to agree to most terms of a proposed
         protective order, one issue remains under dispute that requires the Court’s attention. As such, we
         are submitting a redlined version reflecting the edits Plaintiff Yien-Koo King proposed to
         Defendants’ draft order that Defendants did not agree to accept as well as a clean version of
         Defendants’ proposed order. See Exhibits 1 and 2.

                 The disputed issue involves the designation of information as “Confidential -- Attorneys’
         Eyes Only.” Plaintiff is unwilling to consent to designating sensitive, personal information,
         including personal financial information, as “attorneys’ eyes only” and maintains that
         designation should only apply to “proprietary data which might cause competitive injury if
         disclosed to the opposing party directly.” Defendants disagree. As discussed at the December
         19 conference, Defendants have serious security concerns regarding their personal financial and
         other information. Defendants simply request, as is virtually standard practice, that such
         information qualify to be deemed “attorneys’ eyes only” in the first instance, and subject to the
      Case 1:14-cv-07694-LJL-JLC Document 142 Filed 01/04/19 Page 2 of 2

KASOWITZ BENSON TORRES                               LLP
Honorable James L. Cott
January 4, 2019
Page 2 of 2

same treatment as was ordered by the Court with respect to information concerning the physical
location of certain artworks at the December 19 conference. Further, to the extent the parties
disagree as to a confidentially designation, paragraph 11 of Defendants’ proposed draft provides
the mechanism to address those concerns on an ad hoc basis.

        Additionally, the parties disagree as to who should be allowed access to confidential
information designated as “Confidential -- Attorneys’ Eyes Only.” Whereas Defendants
proposed limiting the disclosure to attorneys and the Court, Plaintiff proposes including experts,
advisors, consultants, and vendors as authorized recipients of such information. While
Defendants understand there may be a need to disclose the information to non-attorneys, it is our
position that Defendants’ proposed mechanism for such disclosures -- set forth in paragraph 5(c)
of Defendants’ proposed order -- that allows disclosure to other persons with prior written
consent of the producing party or its attorneys is sufficient and allows the parties to address
providing Confidential -- Attorneys’ Eyes Only information to non-attorneys, including those
proposed by Plaintiff, on an as needed basis.

      By reason of the foregoing, Defendants respectfully requests that the Court so order
Defendants’ enclosed proposed protective order.
                                                          Respectfully submitted,


                                                            /s/ Thomas Kelly
                                                            Thomas Kelly

cc:    All counsel of record (by ECF)
